Citation Nr: 0833601	
Decision Date: 09/30/08    Archive Date: 10/07/08	

DOCKET NO.  05-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a ministroke. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the VARO in Albuquerque, New Mexico, that denied entitlement 
to the benefits sought.

This matter was previously before the Board in July 2007 at 
which time the case was remanded, in pertinent part, for 
procedural purposes.  The requested action was accomplished 
and the case has been returned to the Board for appellate 
review.  

At that time, service connection for migraine headaches, 
service connection for allergies, and entitlement to a 
disability rating in excess of 10 percent for hiatal hernia 
were all denied.  The only issues for consideration by the 
Board at this time are listed on the title page.  To the 
extent that the veteran is claiming entitlement to other 
benefits, he should contact the RO.  The Board notes that a 
fax letter received in March 2008 at the RO referred to 
headaches, stress, gastrointestinal problems "and other 
health issues" that the veteran appears to be claiming were 
aggravated by his military service.  Statements made by the 
veteran in the fax seem to be indicating that he is seeking 
service connection for post-traumatic stress disorder.  The 
attention of the RO is called to the fax for appropriate 
consideration.  


FINDINGS OF FACT

1.  Service connection for residuals of a ministroke was 
denied by the RO in an April 2002 rating decision.  Following 
notification of the determination the following month, the 
veteran did not initiate a timely appeal.

2.  Service connection for hypertension was denied by the RO 
in an April 2002 rating decision.  Following notification of 
the denial action following the same month, the veteran did 
not initiate a timely appeal.  

3.  The evidence added to the record since the 2002 rating 
decision with regard to each issue is new and material.  It 
raises a reasonable possibility of substantiating each claim.  


CONCLUSIONS OF LAW

1.  The RO's April 2002 decision is final regarding denial of 
entitlement to service connection for residuals of a 
ministroke.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2007).  

2.  The RO's April 2002 decision is final regarding denial of 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2007).  

3.  New and material evidence has been received regarding 
service connection for residuals of a ministroke and the 
claim with regard to that issue is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

4.  New and material evidence has been received regarding 
service connection for hypertension, and the claim with 
regard to this matter is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of the veteran's appeal, he has been 
issued a number of VCAA notification letters.  Also during 
the pendency of the appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006) highlighted that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Therefore, when providing notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service 
connection claim.  In August 2007, the veteran was issued a 
notification letter that informed him that the claim had 
previously been denied.  He was also told that new and 
material evidence was needed to reopen his claim, and he was 
provided definitions of the terms.  He was informed that the 
claim had previously been denied because his service 
department medical records were silent for complaint of, 
observation for, diagnosis of, or treatment for any 
hypertension or for any "ministroke."  It was noted that his 
original claim for disability benefits in June 1976 was 
without reference to any mention of hypertension.  He was 
further informed that VA and non-VA treatment records 
following service did not document the presence of 
hypertension until 1984.  It was further indicated that he 
had a ministroke in April 2000, a time many years following 
service discharge, and this was directly related to the 
longstanding hypertension.  He was also informed that the 
previous denial action was in April 2002 and the appeal 
period for the decision had expired and that decision was 
therefore final.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and have been 
associated with the claim files.  In an August 2007 
statement, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his 
claims.  As the Board finds below that new and material 
evidence has not been submitted, VA does not have a duty to 
provide a VA examination.  See 38 C.F.R. § 3.159(c).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and such or development action, poses 
no risk or prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Legal Criteria, Factual Background, and Analysis

The veteran and his representative essentially contend that 
he has residuals of a ministroke and hypertension that are 
attributable to his active service in the 1970's.  The claim 
was originally denied in April 2002.  At that time the RO 
determined that it was not until 1984, more than eight years 
following service discharge, that the veteran was documented 
to have hypertension.  Reference was made to the veteran's 
service department records being without reference to 
complaints, findings indicative of, or diagnosis of 
hypertension.  Reference was also made to a VA general 
medical examination in July 1976 referring to normal blood 
pressure readings.  VA health care treatment records 
thereafter and Eastern New Mexico University Student Medical 
Treatment Records between 1976 and 1983 were without 
reference to the presence of hypertension.  The veteran was 
informed of the denial action by communication dated that 
same month.  

With regard to residuals of ministroke, the rating action 
determined that the service treatment records were silent 
for, complaints of, observation for, or treatment for a 
stroke.  It was noted that it was not until April 2000 that 
the veteran underwent magnetic resonance imaging which showed 
the presence of a stroke.  VA neurological testing in 2000 
resulted in a diagnosis that included probable left 
frontal/parietal stroke due to hypertension.  Also of record 
was a July 2000 report from a VA neurologist who indicated 
that the stroke was consistent with small vessel disease 
often due to hypertension.  The RO denied the claim on the 
basis that the competent medical evidence showed the stroke 
was consistent with small vessel disease often due to 
hypertension.  As indicated above, it was stated that the 
veteran's hypertension was not shown to have been related to 
his military service under any theory.  Accordingly, then, it 
followed that any stroke related to hypertension could not be 
attributed to the veteran's active service in the mid-1970's.  

In March 2004, the veteran filed to reopen his claim.  The 
Board notes that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence that 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has introduced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

Since the April 2002 RO decision, the veteran has submitted 
additional evidence with regard to the claimed disabilities.  
The evidence includes an August 2007 statement from a family 
nurse practitioner and massage therapist.  She stated she 
treated the veteran in 1981 and 1982 for therapeutic massages 
for "hypertension, stress and migraine headaches."  The 
veteran also has submitted an August 2007 statement from his 
brother.  The brother referred to the veteran having various 
head injuries since 1958, as well as hernias and reflux.  The 
veteran also submitted a copy of an October 2004 
communication from his mother in which she referred primarily 
to headaches.  

In another August 2007 statement, an individual who stated he 
was a Deputy Medical Investigator for the State of New Mexico 
and an instructor at the University of New Mexico School of 
Medicine, and the Emergency Medical Service Academy, 
indicated he had known the veteran for more than 20 years.  
He indicated that he knew the veteran had had "various head 
injuries in the years 1958, 1962, 1973, and suffers from 
migraine headaches which can be contributed to his traumatic 
brain injuries and his hypertension.  Stress from these 
factors can lead to a stroke or massive cerebral hemorrhage 
and sudden death."  The Board finds that this evidence is 
new, in that it was not part of the record before the RO 
issued its final 2002 rating decision.  The comment is also 
from a medical professional who would be expected to have 
more medical expertise than a lay person would.  

After a careful consideration of this evidence, the Board 
finds that it is new and material and sufficient to reopen 
the claims of entitlement to service connection for 
hypertension and residuals of a stroke.  The new evidence is 
material in establishing an element deserved to the granting 
of service connection, namely, a present disability.  See 
38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  As such, this new evidence materially alters the 
previous evidentiary picture and, indeed, raises a reasonable 
possibility of substantiating the claim.  See 
38 C.F.R. §§ 3.156, 3.303.  It is thus new and material 
within the meaning of applicable law and regulations.  


ORDER

New and material having been received with regard to the 
claims for service connection for hypertension and for 
residuals of a ministroke, are reopened.  


REMAND

A review of the evidence of record shows the veteran has not 
been accorded an examination by an appropriate specialist 
addressing the possibility of inservice attribution for his 
current hypertension and residuals of a ministroke.  The 
Board finds that such an examination is necessary to 
determine the nature and etiology of current hypertension and 
residuals of ministroke.  See 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise with regard to 
hypertension and strokes.  The claims 
file and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should include any 
indicated studies that are deemed 
necessary for an accurate assessment of 
the veteran's current status.  With 
regard to hypertension and residuals of a 
ministroke, the examiner should provide 
an opinion regarding whether it is more 
likely than not (that is, probability 
greater than 50 percent), at least as 
likely as not (probability of 
50 percent), or less than likely than not 
(probability of less than 50 percent) 
that the veteran has hypertension and/or 
residuals of a ministroke related to his 
active service in the mid-1970's.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
If it is determined that any current 
hypertension is related to the veteran's 
active service, the examiner should 
address the question of secondary service 
connection for the residuals of a stroke.  

2.  After the development has been 
completed, VA should review and 
readjudicate the claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

3.  Then, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  By 
this REMAND, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran unless otherwise notified by VA.  
However, he is placed on notice that 
pursuant to the provisions of 
38 C.F.R. § 3.655 (2007), failure to 
cooperate by not attending a requested VA 
examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


